Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE

Drawings
The drawings are objected to because --the unlabeled box(es) shown in the drawings should be provided with descriptive text labels--.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites “iteratively determining … using a 3-D model of the target object based on the point cloud and an iterative closest point (ICP) algorithm, starting with the initial spatial position and orientation. The reader is left in question as to whether the phrase “based on the point cloud and an iterative closest point (ICP) algorithm” is directed to the verb “determining” or to the noun “a 3-D model”. Moreover, whether the phrase “starting with the initial spatial position and orientation” is modifying the verb “determining” or the noun “an iterative closest point algorithm” cannot be understood. The scope of the claim cannot be ascertained.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: plural 3-D point clouds from which “an initial position and orientation of the target object” and “a current spatial position and orientation of the target object” may be distinguished. (Note: the only mention of “current position and orientation” is at [31] in the instant spec., which states “Using the 3D LiDAR system, 3D point clouds of the target object to be tracked are generated. The point clouds are subsequently evaluated using suitable image processing algorithms, and the current position and orientation of the target object is calculated.”). 
Claim 18 recites “ascertaining a match polygon corresponding to the scan polygon from the 3-D model of the target object using the artificial neural network.” Whether the prepositional phase “from the 3-D model of the target object” modifies the “match polygon” or “the scan polygon” cannot be 
Claim 22 recites “a multi-layer feedforward artificial neural network”. Whether this limitation is a redefinition of “an artificial neural network” as recited in claim 1 from which claim 22 depends cannot be understood. Is the initial position and orientation being determined by two neural nets? Based on appearance, the limitation is a mere double inclusion.
Claim 23 recites “an artificial neural network”. Whether this limitation is a redefinition of “an artificial neural network” as recited in claim 1 from which claim 22 depends cannot be understood. Is the initial position and orientation being determined by two neural nets? Based on appearance, the limitation is a mere double inclusion.
Claim 25 recites “determining … using a 3-D model … based on the point cloud and an iterative closest point (ICP) algorithm, starting with the initial spatial position and orientation.” The reader is left in question as to whether the phrase “based on the point cloud and an iterative closest point (ICP) algorithm” is directed to the verb “determining” or to the noun “a 3-D model”. Moreover, whether the phrase “starting with the initial spatial position and orientation” is modifying the verb “determining” or the noun “an iterative closest point algorithm” cannot be understood. The scope of the claim cannot be ascertained. 
Claim 25 recites the limitation "the possible parameter space of the target object" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: plural 3-D point clouds from which “an initial position and orientation of the target object” and “a current spatial position and orientation of . 
Claims 18-24, 26-28 are rejected at least for failing to resolve the deficiencies of their rejected base claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The following analysis is set forth using guidance from MPEP 2103 through 2106.07(c).
As to claim 17, the claim is not eligible subject matter under 35 U.S.C. 101 for the following reasons:	Step 1: The invention satisfies Step 1 because the claim is directed to a method.
As to claim 18, “extracting” and “ascertaining” are both directed to mathematical calculations without adding significantly more to the judicial exception.
As to claim 19, “comparing” and “qualitatively evaluating” are both directed to mathematical calculations without adding significantly more to the judicial exception.
As to claim 20, “determining” is directed to mathematical calculation without adding significantly more to the judicial exception.
As to claim 21, “beginning the iterative determining” is directed to mathematical calculation without adding significantly more to the judicial exception.
As to claim 22, “determined using a multi-layer feedforward artificial neural network” is directed to mathematical calculation without adding significantly more to the judicial exception.
As to claim 23, “determined using an artificial neural network” is directed to mathematical calculation without adding significantly more to the judicial exception. The additional elements of “at least two hidden layers; or at least 80 neurons per layer” do not integrate the judicial exception into a practical application because the judicial exception is not tied to a particular machine, nor is it applied or used in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, see MPEP 2106.05(e).
As to claim 24, the additional elements of “at least three hidden layers; or at least 100 neurons per layer” do not integrate the judicial exception into a practical application because the judicial exception is not tied to a particular machine, nor is it applied or used in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that 
As to claim 25, the claim is not eligible subject matter under 35 U.S.C. 101 for the following reasons:	Step 1: The invention satisfies Step 1 because the claim is directed to a method.		Step 2A – Prong one: The invention is directed to an abstract idea under mathematical groupings, see MPEP 2106.04(a)(2):	The step of “generating” is directed to a mathematical calculation.	The step of “training the artificial neural network” is directed to a mathematical calculation.	The step of “iteratively determining … using a 3-D model … and an iterative closest point (ICP) algorithm” is directed to a mathematical calculation.	Step 2A – Prong Two:	With regard to “A method for training an artificial neural network for initializing a tracking algorithm for aeronautical or astronautical target objects”, the additional elements do not integrate the judicial exception into a practical application because the judicial exception is not tied to a particular machine, nor is it applied or used in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, see MPEP 2106.05(e).		Step 2B:	Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. In this case, with regard to “a method for initializing a 
As to claim 26, the additional elements of “scan polygons” and “match polygons” do not integrate the judicial exception into a practical application because the judicial exception is not tied to a particular machine, nor is it applied or used in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, see MPEP 2106.05(e).
As to claim 27, “generating” is directed to mathematical calculation without adding significantly more to the judicial exception.
As to claim 28, “evaluating” is directed to mathematical calculation without adding significantly more to the judicial exception.	
Allowable Subject Matter
As best can be understood, no prior art could be found that would anticipate or render obvious the independent claims. Upon resolution of the above issues, said claims will be in condition for allowance for the following reasons:	Claim 17 is allowable over the prior art of record because the prior art does not teach:	“determining an initial spatial position and orientation of the target object based on the 3-D point cloud using an artificial neural network; and	iteratively determining a current spatial position and orientation of the target object using a 3-D 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326.  The examiner can normally be reached on Monday-Friday from 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached via telephone (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



/G.F.E/Examiner, Art Unit 3663                                                                                                                                                                                                        




	
/JONATHAN M DAGER/Primary Examiner, Art Unit 3663